422 F.2d 1316
Charles C. REYES, Appellant,v.Lawrence E. WILSON, Warden California State Prison, SanQuentin, California, Appellee.
No. 22972.
United States Court of Appeals, Ninth Circuit.
March 23, 1970.

Philip Mirecki (argued), Los Angeles, Cal., for appellant.
Lawrence Mansir (argued), Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before BARNES and CARTER, Circuit Judges, and Von Der HEYDT *, district judge.
PER CURIAM:


1
Appellant, a state prisoner, appeals from a district court denial of his petition for habeas corpus, based upon (a) an alleged unknowledgeable plea of guilty, and (b) ineffective assistance of counsel.


2
The district court held an extensive evidentiary hearing, and denied relief (C.T., Vol.  I, p. 157).


3
Appellant had been charged in the state courts of California with four counts of rape, four counts of burglary, one count of assault to commit rape, one count of kidnapping, three counts of kidnapping for the purpose of robbery, three counts of robbery, and two counts of attempted robbery.  He pleaded guilty to eleven counts; seven were dismissed.  Appellant had confessed all counts, and his attorney was convinced this confession was free, voluntary, and uncoerced.  Appellant was told he had no defense, and that a guilty plea would insure that 'some counts' would be dismissed.  The district court found the pleas entered freely and voluntarily, with understanding of the nature of the charges and the consequences thereof.  It found appellant's attorney was an experienced and capable public defender, and that appellant's defense had been fully adequate and 'effective.'


4
We find no basis for overturning the district court's careful conclusions and factual findings, nor its denial of the petition for habeas corpus.


5
Affirmed.


6
---------------



1 Hon.  James A. von der Heydt, United States District Judge for the District of Alaska, sitting by designation.